Citation Nr: 1618765	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to May 28, 2015, and a rating higher than 50 percent since May 28, 2015, for major depressive disorder.

2.  Entitlement to service connection for a neck disability, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from May 1984 to March 1987.

These matters are on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In October 2005, the Board denied the claims for service connection for headaches and sinus and neck disabilities, for further development.  In November 2014, the Board reopened and remanded these claims for further development, in addition to a claim for service connection for GERD and an increased rating for major depression.

Pursuant to the Board's remand, the claims for service connection for tension headaches, sinusitis, and GERD were granted in June 2015.  That month, the Veteran submitted a Notice of Disagreement with the noncompensable (zero percent) rating assigned for each disability.  In March 2016, a Statement of the Case was issued.  However, as the Veteran has not yet filed a substantive appeal, these claims are not currently on appeal before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's major depression has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The evidence is at least in equipoise as to whether the Veteran's diagnosed neck disability is etiologically related to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to May 28, 2015, an initial rating of 50 percent, but no higher, is warranted for major depression.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2015).

2.  Since May 28, 2015, the criteria for a disability rating higher than 50 percent for major depression are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9434 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a neck disability, currently diagnosed as arthritis, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected major depressive disorder is more severe than his current evaluations.

Historically, in August 2009, the RO granted service connection for major depression, evaluated as 30 percent disabling effective from April 21, 2008 (the date of claim).  In June 2015, the RO increased the rating from 30 percent to 50 percent effective May 28, 2015.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 50 percent prior to May 28, 2015, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2011, therefore the claim is not governed by DSM-V.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning to the merits of the claim, VA treatment records include a January 2008 report which indicates that the Veteran was agitated and angry, but he denied any suicidal ideation.  A February 2008 psychiatry report indicates that he became easily frustrated.  On mental status examination, he was obviously depressed and frustrated.  Speech was normal, logical, coherent, and goal-directed.  He denied suicidal or homicidal ideation, intention, or plan.  Cognition was grossly intact.  The diagnostic impression was depressive disorder, not otherwise specified and he was assigned a GAF score of 61.  In September 2008, his mood appeared to be good.  He indicated that he managed a very large garden, helped elderly neighbors with various projects, and spent his days working on projects around the home.  In February 2009, he was depressed and angry.

On June 2009 VA mental disorders examination, the Veteran's appearance, attitude, and behaviors were within normal limits.  His attire was casual, neat, and appropriate.  Hygiene and grooming were good.  He was fully cooperative and eye contact was good.  Speech was relevant, coherent, and productive.  Thought processes were rational and goal-directed.  There was no evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors.  He was oriented times three.  Appetite was adequate, but he had ongoing and moderate sleep disturbance.  He experienced episodes of impaired short-term memory and concentration due to a combination of his pain and depression.  He was not suicidal or homicidal and there was no evidence of mania or psychosis.  Insight and judgment was fair-to-good.  Mood was mildly distressed, but he was overtly pleasant.  Affect was appropriate with a full range noted.

He was prone to recurring episodes of anger which caused him to snap at others, including his girlfriend.  However, he indicated that he had lived with his girlfriend of about 4 years and that they generally had a positive relationship.  He had trouble enjoying activities particularly social activities and had episodes of emotional detachment and isolation from others.  Energy and motivation were decreased.  He had occasional crying spells and was prone to recurring feelings of negativity, pessimism, and despair.  

The examining psychologist diagnosed major depression, recurrent, moderate, without psychotic features and assigned a GAF score of 67.  The examination results did not reveal any marked impairments regarding his basic competence for maintaining himself independently in the community or carrying out activities of daily living. 

VA treatment records include an October 2009 mental status examination which indicates that speech was normal in tone and volume.  Mood was depressed with constricted affect. He denied any psychotic symptoms or manic symptoms.  Insight and judgment were fair.  Impulse control was good.  He denied any suicidal or homicidal ideations, intent, or plans.  The assessment was major depressive disorder, recurrent, moderate. 

In February 2010, he was depressed and affect was very constricted with a depressed mood.  However, he denied suicidal ideation.  In May 2010, a mental status examination revealed that he was mildly restless due to prescribed medications.  He was poorly related.  Speech was normal in tone and volume.  Mood was good.  Affect was sometimes inappropriate.  He denied psychotic symptoms or manic symptoms.  Insight and judgment were fair to poor.  Impulse control was good.  He denied any suicidal or homicidal ideations, intent, or plans.

On June 2010 VA mental disorders examination, the Veteran appeared clean and casually dressed.  Speech was slow with a flat affect and depressed mood.  Attention was intact and he was oriented to person, time, and place.  Thought process and content was unremarkable.  Judgment and insight were good.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal and suicidal thoughts.  Impulse control was fair with no episodes of violence.  Remote, recent, and immediate memory were normal.   The examining psychologist diagnosed mood disorder and assigned a GAF score of 61.
In the psychiatric summary, the VA examining psychologist indicated that his level of occupational and social impairment was best summarized as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory function (routine behavior, self-care, and conversation normal); criteria which warrant the assignment of a 30% disability evaluation.

The examining psychologist also opined that it is difficult to ascertain any noticeable differences in the Veteran's symptomatology or functional status since his last examination in June 2009.  He continued to evidence decreased efficiency socially and occupationally secondary to his depression resulting from chronic presence of pain due to sustained service-connected injuries.

A July 2010 pain management note states that he was pleasant and cooperative although he felt anxious after waiting in a crowded reception area.

In November 2011, the Veteran made good eye contact and his mood was good.  In January 2012, his mood was euthymic and his affect was appropriate to his mood.  He and his significant were doing well and he had a good relationship with his six brothers.

In February 2012, on mental status examination eye contact was good.  Speech was normal in rate, rhythm and volume.  He was pleasant and cooperative.  He was a reliable historian and related well.  He was appropriately dressed for the season and exhibited fair hygiene and grooming.  Attention, focus and concentration were good.  Memory and cognition were grossly intact.  Mood was euthymic with no evidence of hypomania, irritability, or impulsivity.  Affect was reactive.  Thoughts were goal-directed with linear thinking.  There was no evidence of psychosis or formal thought disorder and he denied suicidal/homicidal ideations.  Sleep and appetite were good.  Insight was limited, but judgment was good.  He enjoyed fishing and volunteered to help veterans obtain assistance.  Major depressive disorder was diagnosed and a GAF score of 55 was assigned.

Mental status examinations from May 2012 to August 2014 reflect that eye contact was good with normal speech.  He was casually dressed with good grooming and appeared relaxed.  Mood was euthymic with even affect.  Thoughts were logical and rational and goal-directed without hallucinations or suicidal/homicidal ideations.  Sleep, insight, and judgment were good.  The assessment was major depressive disorder and generalized anxiety disorder, in remission.

Pursuant to the Board's November 2014 remand, the Veteran underwent a May 2015 VA mental disorders Disability Benefits Questionnaire (DBQ).  On mental status examination, his attire was casual, neat, and appropriate.  His hygiene and grooming were good.  He was cooperative and made good eye contact.  Speech was relevant, coherent, and productive.  Thought process was rational and goal-directed.  There was no evidence of a thought disorder.  He was oriented times three and there was no evidence of hallucinations or delusions.  His mood was generally pleasant and euthymic and his affect was appropriate with a full range noted.

His major depression was characterized by a persistent and generally moderate low mood state with recurring episodes of tearfulness, decreased energy and motivation, low self-esteem, frequent feelings of discouragement, persistent negative and pessimistic thought patterns, recurring episodes of excessive worry and rumination about daily stressors, episodes of anxiety and tension, mild irritability, persistent and moderate anhedonia, and an ongoing sleep disturbance.

The examining psychologist diagnosed major depression, recurrent, without psychotic features, chronic and currently moderate.  A GAF score of 58 was assigned.

His psychiatric disorder was manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  His level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  These criteria warrant the assignment of a 50% disability evaluation.

Notably, the examining psychologist also opined that there have been no significant changes in his psychosocial circumstances since he was last examined in June 2010.  He continued to reside with his girlfriend of 10 years with whom he had a good relationship.  At times, it was mildly disrupted by depression-related irritability.

The examining psychologist stated that when compared to the June 2010 examination there was no evidence of any significant change in the overall severity of his major depressive symptoms; they were neither significantly worse nor significantly better and persisted at a moderate level.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects that Veteran is entitled to a disability evaluation of 50 percent for his major depression for entire period on appeal.  According to the May 2015 VA examining psychologist, the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  Moreover, the examining psychologist opined that there was no evidence of any significant change in the overall severity of his major depressive symptoms when compared to the June 2010 VA examination.  On this basis, the Board can determine no distinction in the Veteran's psychiatric symptoms prior to and after May 28, 2015.  The medical evidence of record only confirms the Veteran's contentions.

The Board, however, finds that a higher evaluation of 70 percent is not warranted.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate any of the symptoms listed in the 70 percent rating category.  

In this regard, it is important for the Veteran to understand that the June 2010 VA examining psychologist cited psychiatric symptoms that do not even support the assignment of a 50% disability rating, let alone a higher rating.

The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with deficiencies in most areas, as contemplated by the rating criteria, is simply not shown or even approximated.

In this regard, it is again important for the Veteran to understand that the Board has not discounted his statements regarding the severity of his psychiatric disorder (in fact, the opposite is true - providing much of the basis for the grant above).  However, even considering these symptoms, the record does not support the assignment of a 70% disability evaluation.

It is also important for the Veteran to understand that a disability evaluation of 50 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 50 percent evaluation, let alone a 70 percent rating.  The Veteran's statements made during the June 2009, June 2010, and May 2015 VA examinations and to his treating medical providers in many respects support only a 50% evaluation, not a 70% finding.  Some of the Veteran's own statements do not support a 70% finding.  In this regard, some of the evidence cited above would not support the current rating, however, in taking into consideration the Veteran's statements and May 2015 VA examining psychologist's medical opinion, a 50% evaluation can be justified, but not more.

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his psychiatric disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of anxiety and depression due to his psychiatric disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to a total disability rating based on individual unemployability (TDIU), the Veteran was awarded a TDIU in a May 2011 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again (not to be repetitious), it is the Veteran's statements overall that provide the basis for the current evaluation, without which the objective medical evidence would not support the 50% evaluation for the entire period on appeal, let alone a higher evaluation. 

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a neck disability that is secondary to his service-connected disabilities. 

As an initial matter, the Veteran does not contend, nor does a review of the service treatment records reflect any symptoms, complaints, findings, or diagnoses of any neck disability during service.  The Veteran declined a separation examination.

Post-service, VA treatment records include a March 1999 X-ray examination indicated mild disc height loss at C5-6 as well as left-sided foraminal narrowing at the same level.  A July 1999 report reflects the Veteran's 15-year history of jaw, neck, and back pain due to his traumatic in-service mouth injury.  The assessment included neck pain. 

VA treatment records, as well as records from the Social Security Administration (SSA) reflect that the Veteran complained of neck pain subsequent to a work-related injury in June 2000, during which he was unloading a truck and 10-12 crates, each weighing about 30 pounds, fell on him and pinned him between a wall and pallets.  An October 2000 CT-scan of the neck indicated a disk bulge at C2-3 and pain diagnosed as cervical radiculopathy.  An August 2001 report reflects a complaint of neck pain and muscle spasms secondary to an injury.

However, a January 2003 VA rheumatology report indicate s that his chronic neck pain "probably" stemmed from his in-service injury.  An April 2003 report linked his neck and headache pain to his service-connected TMJ.  A May 2005 pain management note reflects a 20-year history of neck pain.

On May 2009 VA spine examination, the Veteran presented with a history of an injury to the mouth in-service with complaints of neck pain since the accident.  He also indicated that he had work-related accident in 2000.   After a thorough examination and review of the claims file, the examining physician diagnosed degenerative disc disease of the cervical spine and headaches and opined that the neck disability was not related to his service-connected dental injury.  The examining physician referenced the June 2000 work-related accident and noted that the Veteran reported that he was beaten up at a truck stop in February 2000.

Pursuant to the Board's November 2014 remand, in June 2015 the Veteran underwent a VA neck (cervical spine) conditions DBQ examination in which the examining physician diagnosed degenerative arthritis of the spine.  The examining physician indicated that she reviewed the conflicting medical evidence and opined that the Veteran's degenerative cervical spine condition is not caused by the in-service facial trauma incident and related his cervical spine diagnosis to spinal degenerative changes.  She further opined that the service connected conditions are not causing or aggravating the spinal arthritis/spinal degenerative condition per se.  However, the service-connected disabilities are at least as likely as not contributing to tense muscles in the back of the head and upper neck experienced as tension-like headaches.

Notably, the examining physician opined that the Veteran's headaches were multifactorial, including service-connected and non-service connected factors, for which he was granted service-connection.  With regard to the Veteran's claimed neck disability, the evidence of record also points to both service-connected and non-service connected contributing factors to his disability.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for a neck disability are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

As the Veteran's claim for service connection for a neck disability is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With respect to the Veteran's increased rating claim for major depression, this appeal arises from disagreement with the initial evaluation following the grant of service connection for major depression.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Nonetheless, the RO sent the Veteran a letter in May 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, SSA records, and the Veteran's written assertions. 

Next, relevant VA examinations were obtained in June 2009, June 2010, and May 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's major depression since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his psychiatric disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Prior to May 28, 2015, an initial evaluation of 50 percent, but no higher, for major depression, is granted.
 
Since May 28, 2015, an evaluation higher than 50 percent for major depression is denied.

Service connection for a neck disability, currently diagnosed as arthritis, secondary to service-connected disabilities, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


